             Case 1:18-cv-11391-VEC Document 84 Filed 11/23/20 Page          USDC1 of 1
                                                                                   SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT
                                                                             DATE FILED: 11/23/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  : 18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :     ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS a final pre-trial conference is scheduled for Tuesday, December 1, 2020, at 3:30

P.M. and a bench trial is scheduled to begin on Monday, December 7, 2020;

       IT IS HEREBY ORDERED that due to the rising numbers of COVID-19 cases in New York

City, the final pre-trial conference and the bench trial are adjourned sine die. The parties will be

given at least one month notice in advance of trial.

       IT IS FURTHER ORDERED that if the parties want a settlement conference with their

assigned Magistrate Judge, they may submit a joint letter requesting a referral.




SO ORDERED.

                                                       _________________________________
Date: November 23, 2020                                      VALERIE CAPRONI
      New York, New York                                     United States District Judge
